PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4344
WESLEY BERNARD WILLIAMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-01-198)

                        Argued: June 4, 2003

                      Decided: August 29, 2003

   Before WIDENER, WILKINSON, and KING, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Widener and Judge King joined.


                            COUNSEL

ARGUED: William Norman Nettles, Columbia, South Carolina, for
Appellant. Thomas Ernest Booth, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF:
Amy E. Ray, Asheville, North Carolina, for Appellant. J. Strom Thur-
mond, Jr., United States Attorney, Rose Mary Parham, Assistant
United States Attorney, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.
2                    UNITED STATES v. WILLIAMS
                             OPINION

WILKINSON, Circuit Judge:

   Appellant Wesley Bernard Williams and three other individuals
robbed and killed a drug dealer, Kirktrick Cooper, in South Carolina
in August 2000. Williams was convicted by a jury of five counts of
drug trafficking and possession, Hobbs Act robbery, and possession
and use of a firearm. He was sentenced to concurrent terms totaling
45 years’ imprisonment. Williams’ chief contention on appeal is that
his robbery of Cooper failed to affect interstate commerce, as required
by the Hobbs Act, 18 U.S.C. § 1951(a) (2000). Because drug dealing
is an inherently economic activity that Congress can regulate under
its Commerce Clause power, and because Williams’ robbery of Coo-
per falls within that authority as exercised in the Hobbs Act, we
affirm the conviction and sentence in all respects.

                                  I.

   Beginning in the middle of 2000, Wesley Bernard Williams joined
a group that had hatched plans to rob drug dealers for their drugs and
money. On several occasions prior to August 2000, the gang had suc-
cessfully obtained money or drugs in this manner.

   On August 13, 2000, Williams met up with Ray Anderson, Arthur
Niles, and Holly Carpenter at Carpenter’s residence in Myrtle Beach,
South Carolina. The three men planned to look for drug dealers to rob
in several cities in South Carolina, and Carpenter agreed to drive them
around in Anderson’s rented van. When the party failed to find any
drug dealers around Kingstree or Hemingway, South Carolina, Niles
proposed that they rob Ronald Haywood, a known drug dealer who
lived in nearby Andrews. The group traveled to Haywood’s home
where Anderson left the vehicle and spoke to Haywood, who said he
had no money or drugs. While the group was at Haywood’s residence,
however, it received word that Kirktrick Cooper, a man with whom
Niles had previously had three drug dealings in 1999, recently
received a kilogram of cocaine.

  Based on this information, the four individuals decided to drive to
Cooper’s trailer home to rob him. On the way, Niles told the group
                     UNITED STATES v. WILLIAMS                       3
that if they went to Cooper’s house and robbed him, they would have
to kill him in order to keep the "big dope dealer" and his "hit men"
from retaliating against them. Once they arrived at Cooper’s home,
the group observed Cooper walk outside from his trailer to his car.
Anderson gave Williams his .9mm pistol and told him to shoot Coo-
per. Williams then approached Cooper and shot him in the leg. Coo-
per proceeded to struggle with Williams for the gun. When Williams
regained control over the gun, he returned to the van to get more bul-
lets and tried shooting Cooper again, but the bullets kept falling out
of the gun as he tried to discharge it. Meanwhile, Anderson and Niles
restrained Cooper and eventually forced him inside the van. Once
inside, Anderson demanded money from Cooper. Cooper, however,
maintained that he had no money and refused to allow the men to
enter his home to look for it.

   Thus far thwarted in their robbery attempt, Niles directed Carpenter
to drive to a back road. Along the way, Niles tied Cooper’s hands up
with his shoestrings. The men then questioned Cooper about money
and drugs, repeatedly hit him in the face, and threatened to kill him
if he did not have any money. Cooper finally told the men that he had
money and "a couple of ounces" of crack in his aunt’s barn, and also
that he had $1,000 in his pocket. Anderson took the money from Coo-
per’s pocket and gave it to Carpenter.

   Once the van stopped on a back road, the men released Cooper
from the car. Cooper began running away from the van, but Niles,
who had taken possession of the gun from Williams during the ride,
shot Cooper twice to bring him to the ground. Cooper begged for his
life, but Niles shot him again and started to return to the van. Wil-
liams noticed that Cooper was moving, however, and he told Niles
that Cooper was still alive. Niles returned and shot Cooper again, this
time fatally. An autopsy revealed that Cooper was shot a total of five
times: three times in the leg, once in the neck, and once in the head.
The shots to the leg did not themselves inflict fatal injuries.

   After killing Cooper, the party headed back to Myrtle Beach.
Along the way, Anderson threw the gun away and divided the money
they had taken from Cooper. Carpenter drove the van to a car wash
in order to clean the bloodstains, and the men tossed Cooper’s per-
sonal items into the woods nearby.
4                     UNITED STATES v. WILLIAMS
   Williams was later charged in South Carolina District Court on a
five-count indictment with drug, weapons, and robbery offenses stem-
ming from the incident. The government’s case consisted primarily of
the testimony of Niles, Anderson, and Carpenter. Kevin Davis, Coo-
per’s cousin and a convicted drug felon, also testified that Cooper had
acquired one-half kilogram of cocaine in late 1999 and again in 2000.
Moreover, the government read to the jury a stipulation in which Wil-
liams conceded, among other things, that "drug trafficking is a busi-
ness that involves interstate commerce with the interstate
commodities being cocaine and crack cocaine and proceeds from drug
distribution."

   The jury convicted Williams on each of the five counts for which
he was charged: (1) conspiracy to traffic in crack cocaine, in violation
of 21 U.S.C. § 846 (2000); (2) attempt to possess with intent to dis-
tribute crack cocaine, in violation of 21 U.S.C. § 846 and 18 U.S.C.
§ 2 (2000); (3) obstruction of commerce by robbery, in violation of
18 U.S.C. § 1951(a) and § 2; (4) using, carrying, and possessing a
firearm during a crime of violence resulting in murder, in violation of
18 U.S.C. § 924(c) and (j)(1) (2000) and § 2; and (5) being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000),
§ 924(a)(2) (2000), and § 2.

   He was sentenced to concurrent terms totaling 45 years’ imprison-
ment. Williams now appeals his conviction and sentence on several
of the counts.1

                                  II.

   Williams principally challenges his conviction for robbery under
the Hobbs Act. The Hobbs Act prohibits robbery or extortion that "in
any way or degree obstructs, delays, or affects commerce or the
movement of any article or commodity in commerce." 18 U.S.C.
§ 1951(a). A Hobbs Act violation requires proof of two elements: (1)
the underlying robbery or extortion crime, and (2) an effect on inter-
state commerce. Stirone v. United States, 361 U.S. 212, 218 (1960).
    1
   Williams raises additional arguments, not addressed here, in a pro se
supplemental brief submitted to the court. We have reviewed his objec-
tions and find them to be without merit.
                      UNITED STATES v. WILLIAMS                         5
   The question on this appeal, simply put, is whether the criminal act
affected interstate commerce. Williams argues that his robbery of
$1,000 from Cooper had no effect on commerce because there was
insufficient evidence to prove that Cooper was dealing cocaine when
he was robbed and murdered. The government maintains that there
was ample basis for the jury to decide that Cooper was engaged in
drug trafficking at the time of the robbery and that the stolen cash rep-
resented proceeds from his drug dealing.

   Under the Commerce Clause, Congress has plenary authority to
regulate (1) "the use of the channels of interstate commerce," (2) "the
instrumentalities of interstate commerce, or persons or things in inter-
state commerce, even though the threat may come only from intra-
state activities," and (3) "those activities having a substantial relation
to interstate commerce." United States v. Lopez, 514 U.S. 549, 558-59
(1995). Congress exercised the full extent of this authority in the
Hobbs Act, which "speaks in broad language, manifesting a purpose
to use all the constitutional power Congress has to punish interference
with interstate commerce by extortion, robbery, or physical violence.
The Act outlaws such interference ‘in any way or degree.’" Stirone,
361 U.S. at 215. We have therefore found the Hobbs Act to apply
whenever the instant offense has at least a "minimal" effect on inter-
state commerce. United States v. Spagnolo, 546 F.2d 1117, 1119 (4th
Cir. 1976).

   Importantly, the Supreme Court’s decisions in Lopez and United
States v. Morrison, 529 U.S. 598 (2000), do not disturb our continued
application of this "minimal effects" standard. There is no doubt, of
course, that Lopez and Morrison impose real limits on Congress’s
exercise of its enumerated commerce power. The present case, how-
ever, is lacking in the features that the Court found objectionable in
Lopez and Morrison. As the Eleventh Circuit noted, "unlike the stat-
ute involved in Lopez, the Hobbs Act contains a jurisdictional require-
ment that the [particular offense] be connected" to interstate
commerce. United States v. Castleberry, 116 F.3d 1384, 1387 (11th
Cir. 1997). Moreover, unlike in Morrison, the regulated subject mat-
ter here — robberies of drug dealers — impacts a trade that plainly
is both economic and interstate in character.

   In recognition of these facts, our sister circuits have uniformly held
that the Hobbs Act’s jurisdictional predicate still requires only a mini-
6                     UNITED STATES v. WILLIAMS
mal effect on commerce. See, e.g., United States v. Jamison, 299 F.3d
114, 118 (2d Cir. 2002); United States v. Marrero, 299 F.3d 653, 654-
56 (7th Cir. 2002); United States v. Smith, 182 F.3d 452, 456 (6th Cir.
1999); United States v. Robinson, 119 F.3d 1205, 1208 (5th Cir.
1997); Castleberry, 116 F.3d at 1387; United States v. Atcheson, 94
F.3d 1237, 1241-43 (9th Cir. 1996). Particularly in circumstances like
this case, where the Hobbs Act reaches a quintessentially economic
activity that, taken in the aggregate, substantially impacts interstate
commerce, the minimal effects standard does not contravene the
teachings of Lopez and Morrison. See, e.g., United States v. Guerra,
164 F.3d 1358, 1361 (11th Cir. 1999) (holding that a robbery of $300
from a business satisfied the jurisdictional element because "an indi-
vidual defendant’s conduct need not substantially affect commerce
precisely because the Hobbs Act regulates general conduct — rob-
beries and extortion — which in the aggregate affects commerce sub-
stantially").

   The Hobbs Act also does not require proof that a defendant
intended to affect commerce or that the effect on commerce was cer-
tain; it is enough that such an effect was the natural, probable conse-
quence of the defendant’s actions. Spagnolo, 546 F.2d at 1118-19.
Commerce is sufficiently affected under the Hobbs Act where a rob-
bery depletes the assets of a business that is engaged in interstate
commerce. United States v. Buffey, 899 F.2d 1402, 1404 (4th Cir.
1990). The question is not simply whether one particular offense has
a measurable impact upon interstate commerce, but whether the rele-
vant class of acts has such an impact. Marrero, 299 F.3d at 655. Drug
dealing, to repeat, is an inherently economic enterprise that affects
interstate commerce. Id. at 654-56. For this reason, the robbery of a
drug dealer has been found to be the kind of act which satisfies the
"affecting commerce" element of the Hobbs Act, inasmuch as such a
robbery depletes the business assets of the drug dealer. See, e.g., id.;
Jamison, 299 F.3d at 119-20.

   Williams apparently acknowledges this principle, which he stipu-
lated to at trial, but he now contends that there was insufficient evi-
dence for the jury to conclude that Cooper was engaged in drug
dealing at the time he was robbed and murdered, and that the stolen
$1,000 constituted proceeds from his drug trafficking business. We
disagree. When reviewing "the sufficiency of the evidence following
                     UNITED STATES v. WILLIAMS                       7
a conviction, this court views ‘the evidence and the reasonable infer-
ences to be drawn therefrom in the light most favorable to the Gov-
ernment.’" United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002)
(citation omitted). We must sustain the jury’s verdict so long as there
is substantial evidence to support it. Glasser v. United States, 315
U.S. 60, 80 (1942).

   Here, the evidence presented at trial established that Williams and
his accomplices stole $1,000 in cash from Cooper, whom they
believed to be a cocaine dealer. Indeed, they were motivated to rob
Cooper precisely because he was a drug dealer. Testimony presented
at trial from Kevin Davis, Cooper’s cousin and a convicted drug
felon, and from Niles, who had prior drug dealings with Cooper, cor-
roborated the fact that Cooper regularly trafficked in cocaine in 1999
and 2000. Moreover, Cooper told the men as he was being robbed that
he had a couple of ounces of cocaine in his aunt’s barn. He also had
$1,000 in cash on his person at the time he was robbed, further sup-
porting the conclusion that he was involved in drug trafficking.

   Based on all of this evidence, it was hardly irrational for the jury
to conclude that Cooper was a drug dealer and that the stolen $1,000
constituted proceeds from his drug business, and therefore that the
robbery of Cooper satisfied the elements of the Hobbs Act.

                                 III.

   Williams next challenges his conviction for carrying a firearm dur-
ing a crime of violence, arguing that the district court erred in sen-
tencing him pursuant to 18 U.S.C. § 924 (2000). Section 924(c)(1)
subjects to punishment "any person who, during and in relation to any
crime of violence or drug trafficking crime . . . for which the person
may be prosecuted in a court of the United States, uses or carries a
firearm, or who, in furtherance of any such crime, possesses a fire-
arm." Section 924(j)(1) then provides that "a person who, in the
course of a violation of subsection (c), causes the death of a person
through the use of a firearm," shall "be punished by death or by
imprisonment for any term of years or for life" if the killing consti-
tutes "murder" under 18 U.S.C. § 1111 (2000).

   Williams was convicted under these provisions for using and carry-
ing a firearm during his robbery of Cooper and for causing Cooper’s
8                      UNITED STATES v. WILLIAMS
death. The district court instructed the jury as to the definition of mur-
der under § 1111, and the jury returned a special verdict that Williams
committed murder. Williams now argues that there was insufficient
evidence for the jury to conclude that he murdered Cooper, as defined
in § 1111, because Niles committed the murder and because he did
not aid and abet Niles.

   Section 1111 defines murder as "the unlawful killing of a human
being with malice aforethought." 18 U.S.C. § 1111. It further pro-
vides, in relevant part:

     Every murder perpetrated by poison, lying in wait, or any
     other kind of willful, deliberate, malicious, and premeditated
     killing; or committed in the perpetration of, or attempt to
     perpetrate, any . . . robbery . . ., is murder in the first degree.

     Any other murder is murder in the second degree.

Id. Under this provision, there are three types of murder relevant to
this case. One is first-degree premeditated murder, which requires a
showing of premeditation in addition to proof of malice. See id.
Another is felony murder, or a killing "committed in the perpetration
of" robbery or one of the other listed felonies, where there is no
requirement that the government prove premeditation to commit mur-
der. See id. Finally, there is second-degree murder, which requires
only a showing of malice. See id. Proof of any of these forms of mur-
der would support the enhanced punishment provided for under 18
U.S.C. § 924(j)(1).

   Each of these types of murder requires a showing of malice afore-
thought. Whether malice is present in a given case "must be inferred
by the jury from the whole facts and circumstances surrounding the
killing." United States v. Fleming, 739 F.2d 945, 947 (4th Cir. 1984).
To prove malice, the Government does not have to show an intent to
kill or injure. Id. Rather, malice aforethought "may be established by
evidence of conduct which is ‘reckless and wanton and a gross devia-
tion from a reasonable standard of care, of such a nature that a jury
is warranted in inferring that defendant was aware of a serious risk
of death or serious bodily harm.’" Id. at 947-48 (citation omitted).
                     UNITED STATES v. WILLIAMS                       9
   In this case, the evidence adduced at trial was more than sufficient
for the jury to conclude that Williams acted with malice aforethought
in the murder of Cooper. Williams accompanied the others to rob
Cooper, a known drug dealer. On the way to Cooper’s house, Wil-
liams was present when Niles stated that if they robbed Cooper, they
would also have to kill him. Before the confrontation with Cooper,
Anderson gave Williams a gun and told him to shoot Cooper if he
"act[ed] up." Williams thus was obviously aware of the possibility
that robbing Cooper might also entail killing him.

   Moreover, while they were robbing Cooper, Williams shot Cooper
once in the leg and attempted to shoot him again. Later, Williams
handed the pistol to Niles, who then shot Cooper. And Williams
ensured Cooper’s death by alerting Niles that Cooper was still alive
after the fourth shot, prompting Niles to shoot Cooper again. Finally,
Williams took his share of the money from the robbery. All of this
evidence demonstrates that Williams was aware of the risk of death
or serious bodily harm as he actively participated in the robbery. It
was thus reasonable for the jury to conclude that Williams acted with
malice aforethought. See United States v. Sides, 944 F.2d 1554, 1558
(10th Cir. 1991) (holding that there was sufficient evidence of malice
where the defendant was aware of his accomplices’ plans to commit
murder, yet he continued to participate in the robbery and collect his
share of the loot).

   In light of the finding that Williams acted with malice afore-
thought, it was proper for the jury to conclude that Williams commit-
ted murder under 18 U.S.C. § 1111. Most obviously, since all that is
necessary for proving second-degree murder under § 1111 is a show-
ing of malice, this theory supports his conviction under 18 U.S.C.
§ 924(j)(1). Moreover, because it is clear that Williams intended to
rob Cooper and that Cooper died during the course of the robbery, his
conviction is justified based on felony murder. See United States v.
Allen, 247 F.3d 741, 783 (8th Cir. 2001).

   His conviction is also warranted under a first-degree premeditated
murder theory because there was sufficient evidence for the jury to
find that Williams aided and abetted Niles in murdering Cooper. To
prove that he aided and abetted Niles in the premeditated murder of
Cooper, the government must establish that Williams "knowingly
10                    UNITED STATES v. WILLIAMS
associated himself with and participated in the criminal venture,"
which requires evidence that he shared in Niles’ criminal intent.
United States v. Winstead, 708 F.2d 925, 927 (4th Cir. 1983). The evi-
dence outlined above supports the conclusion that Williams aided and
abetted Niles in murdering Cooper, since he was fully aware of Niles’
intent to kill Cooper yet he continued to actively participate in the
robbery. See Sides, 944 F.2d at 1558-59.

  Based on first-degree premeditated murder, felony murder, or
second-degree murder, the jury was presented with ample evidence to
conclude that Williams caused the murder of Cooper under § 1111.
His conviction under 18 U.S.C. § 924 is therefore affirmed.

                                  IV.

   Lastly, Williams argues that the district court improperly enhanced
his sentence under § 2B3.1 of the Sentencing Guidelines for the
Hobbs Act robbery conviction. When we review a district court’s
application of the sentencing guidelines, we must examine the court’s
legal conclusions de novo and its factual determinations for clear
error. United States v. Wilson, 198 F.3d 467, 471 (4th Cir. 1999).

   Williams’ Presentence Investigation Report computed the offense
level for each count and assigned a total prison range of life imprison-
ment. For the Hobbs Act robbery conviction, the Report determined
that Williams’ Base Offense Level was 20. It then added 6 levels pur-
suant to § 2B3.1(b)(3)(C) of the United States Sentencing Guidelines
for permanent or life threatening bodily injury, and 4 levels pursuant
to § 2B3.1(b)(4)(A) for abducting a person to facilitate commission
of the offense. Finally, since Cooper was killed under circumstances
which would constitute murder under 18 U.S.C. § 1111, the Report
assigned the maximum offense level of 43, pursuant to § 2B3.1(c)(1)
and § 2A1.1. At the sentencing hearing, the district court adopted the
Report’s findings, but then departed downward from life imprison-
ment because Williams was less culpable than was Niles. Conse-
quently, the court sentenced Williams to a total of 45 years in prison.

  Williams claims that the murder enhancement under § 2B3.1(c)(1)
was improper under a felony-murder rationale because the murder
occurred after the robbery was complete. Section 2B3.1(c)(1) of the
                      UNITED STATES v. WILLIAMS                      11
Sentencing Guidelines provides that "if a victim was killed under cir-
cumstances that would constitute murder under 18 U.S.C. § 1111
. . ., apply § 2A1.1 (First Degree Murder)." U.S. Sentencing Guide-
lines Manual § 2B3.1.(c)(1) (2002). As we held above, the jury was
presented with more than sufficient evidence to support a finding of
first-degree premeditated murder under § 1111, triggering the applica-
tion of § 2A1.1 regardless of Williams’ challenge to the felony-
murder rationale. Moreover, even under that rationale, the evidence
is clear that the murder was "committed in perpetration of" the rob-
bery, and thus that Williams committed felony murder. 18 U.S.C.
§ 1111. Simply put, the robbery and the killing of Cooper were so
closely related that they can fairly be called part of the same criminal
enterprise.

   Because the district court properly recognized that the jury held
Williams responsible for the murder of Cooper, § 2A1.1 requires a
base offense level of 43. U.S. Sentencing Guidelines Manual § 2A1.1.
The court imposed this murder enhancement, and, though it was not
required to do so, it departed downward for Williams’ sentence
because it believed that Niles was more culpable than Williams. See
U.S. Sentencing Guidelines Manual § 2A1.1, cmt. n.1. In view of the
factual evidence and the court’s reasonable application of the Sen-
tencing Guidelines, we affirm the sentence.2

                                  V.

  For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.
  2
   Because we affirm the application of the murder enhancement, we do
not consider Williams’ objection to the life-threatening bodily injury
enhancement under § 2B3.1(b)(3)(c) of the Sentencing Guidelines.